Case 1:16-cv-06524-GBD-SDA Document 425

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a xX
CHANDRA CATES et al., :
Plaintiffs, :

-against- :

THE TRUSTEES OF COLUMBIA UNIVERSITY IN ;
THE CITY OF NEW YORK, :
Defendant.

wee eee ee ee ee ee eee eee ee ee eee eee ee x

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during today’s conference, the Court rules as follows

on the parties’ motions in limine:

(1) Defendant’s motion to submit the direct testimony of its witnesses by affidavit or

declaration is DENIED;

(2) Plaintiff's motion to exclude certain testimony from Defendant’s expert John Chalmers

is DENIED without prejudice;

(3) Plaintiffs motion to exclude the testimony of Douglass Chittenden, a TIAA

representative, is GRANTED.

(4) Plaintiff's motion to exclude the testimony of Carmen Rive, a Vanguard representative

is DENIED;

(5) Plaintiff's motion to exclude evidence and testimony that the assets held in TIAA

individual annuities are not transferrable or mappable by the Defendant to different

investments is DENIED; and

(6) Defendant’s motion to exclude the Supplemental Expert Report of Plaintiff's Expert

Gerald Buetow is DENIED without prejudice.

 

“ARS Bes, Then,
ME Sem OSS.

. f sy 1 ee me .
File ghana. Page Pog,
vp

   

    

16 Civ. 6524 (GBD)

 

 

 
Case 1:16-cv-06524-GBD-SDA Document 425 Filed 03/16/21 Page 2 of 2

The Clerk of Court is directed to close the motions at ECF Nos. 387, 389, 392, 395 and

416.

Dated: New York, New York
March 16, 2021
SO ORDERED.

Gay B Dovaks

FORGE)B. DANIELS
fted States District Judge

 

 

 
